EXHIBIT 10.7

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 15, 2006,
by and among Javo Beverage Company, Inc., a Delaware corporation, with
headquarters located at 1311 Specialty Drive, Vista, CA. 92081 (the “Company”),
and the undersigned buyers (each, a “Buyer”, and collectively, the “Buyers”).

WHEREAS:

A.            In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions set forth
in the Securities Purchase Agreement, to issue and sell to each Buyer (i) senior
convertible notes of the Company (the “Notes”), which will, among other things,
be convertible into shares of the Company’s common stock, $0.001 par value per
share (the ”Common Stock”, as converted, the “Conversion Shares”) in accordance
with the terms of the Notes, and (ii) three series of warrants (the “Warrants”),
which will be exercisable to purchase shares of Common Stock (as exercised
collectively, the “Warrant Shares”).

B.            The Notes bear interest, which at the option of the Company,
subject to certain conditions, may be paid in shares of Common Stock (the
“Interest Shares”).

C.            To induce the Buyers to execute and deliver the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:


1.     DEFINITIONS.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:


A.     “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR ANY OTHER DAY
ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED BY
LAW TO REMAIN CLOSED.


B.     “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN THE SECURITIES
PURCHASE AGREEMENT.


C.     “EFFECTIVE DATE” MEANS THE DATE THE REGISTRATION STATEMENT HAS BEEN
DECLARED EFFECTIVE BY THE SEC.


--------------------------------------------------------------------------------





D.     “EFFECTIVENESS DEADLINE” MEANS THE DATE (I) IN THE EVENT THAT THE
REGISTRATION STATEMENT IS NOT SUBJECT TO A FULL REVIEW BY THE SEC, NINETY (90)
CALENDAR DAYS AFTER THE CLOSING DATE OR (II) IN THE EVENT THAT THE REGISTRATION
STATEMENT IS SUBJECT TO A FULL REVIEW BY THE SEC, ONE-HUNDRED AND FIFTY (150)
CALENDAR DAYS AFTER THE CLOSING DATE.


E.     “FILING DEADLINE” MEANS THE DATE THAT IS THIRTY (30) CALENDAR DAYS AFTER
THE CLOSING DATE.


F.      “INVESTOR” MEANS A BUYER OR ANY TRANSFEREE OR ASSIGNEE THEREOF TO WHOM A
BUYER ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME BOUND BY
THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 9 AND ANY TRANSFEREE
OR ASSIGNEE THEREOF TO WHOM A TRANSFEREE OR ASSIGNEE ASSIGNS ITS RIGHTS UNDER
THIS AGREEMENT AND WHO AGREES TO BECOME BOUND BY THE PROVISIONS OF THIS
AGREEMENT IN ACCORDANCE WITH SECTION 9.


G.     “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A PARTNERSHIP,
A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED ORGANIZATION AND A
GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF.


H.     “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A REGISTRATION
EFFECTED BY PREPARING AND FILING ONE OR MORE REGISTRATION STATEMENTS (AS DEFINED
BELOW) IN COMPLIANCE WITH THE 1933 ACT AND PURSUANT TO RULE 415 AND THE
DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT(S) BY
THE SEC.


I.      “REGISTRABLE SECURITIES” MEANS (I) THE CONVERSION SHARES ISSUED OR
ISSUABLE UPON CONVERSION OF THE NOTES, (II) ALL OF THE SERIES A WARRANT SHARES,
SERIES B WARRANT SHARES, AND SERIES C WARRANT SHARES ISSUED OR ISSUABLE UPON
EXERCISE OF THE SERIES A WARRANTS, SERIES B WARRANTS, AND SERIES C WARRANTS,
RESPECTIVELY, (III) THE INTEREST SHARES ISSUED OR ISSUABLE WITH RESPECT TO THE
NOTES AND (IV) ANY SHARES OF CAPITAL STOCK OF THE COMPANY ISSUED OR ISSUABLE
WITH RESPECT TO THE CONVERSION SHARES, THE NOTES, THE INTEREST SHARES, THE
WARRANT SHARES AND THE WARRANTS AS A RESULT OF ANY STOCK SPLIT, STOCK DIVIDEND,
RECAPITALIZATION, EXCHANGE OR SIMILAR EVENT OR OTHERWISE, WITHOUT REGARD TO ANY
LIMITATIONS ON CONVERSIONS OF THE NOTES OR EXERCISES OF THE WARRANTS.


J.      “REGISTRATION STATEMENT” MEANS A REGISTRATION STATEMENT OR REGISTRATION
STATEMENTS OF THE COMPANY FILED UNDER THE 1933 ACT COVERING THE REGISTRABLE
SECURITIES.


K.     “REQUIRED HOLDERS” MEANS THE HOLDERS OF AT LEAST A MAJORITY OF THE
REGISTRABLE SECURITIES.


L.      “REQUIRED REGISTRATION AMOUNT” FOR THE REGISTRATION STATEMENT MEANS,
SOLELY FOR PURPOSES OF CALCULATING THE NUMBER OF SHARES OF COMMON STOCK COVERING
THE REGISTRABLE SECURITIES ON THE REGISTRATION STATEMENT, 130% OF THE SUM OF (I)
THE AGGREGATE OF THE MAXIMUM NUMBER OF CONVERSION SHARES ISSUED AND ISSUABLE
PURSUANT TO THE NOTES AT THE THEN APPLICABLE CONVERSION PRICE AS OF THE TRADING
DAY (AS DEFINED IN THE NOTES) IMMEDIATELY PRECEDING THE APPLICABLE DATE OF
DETERMINATION (THE “REQUIRED CONVERSION SHARES REGISTRATION AMOUNT”), (II) THE
NUMBER OF SERIES A WARRANT SHARES AND SERIES B WARRANT SHARES (EACH AS DEFINED
IN THE SECURITIES PURCHASE AGREEMENT) ISSUED AND ISSUABLE PURSUANT TO THE SERIES
A

2


--------------------------------------------------------------------------------





WARRANTS AND THE SERIES B WARRANTS (EACH AS DEFINED IN THE SECURITIES PURCHASE
AGREEMENT), RESPECTIVELY, AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE
APPLICABLE DATE OF DETERMINATION AND (III) THE NUMBER OF INTEREST SHARES ISSUED
OR ISSUABLE PURSUANT TO THE TERMS OF THE NOTES AS OF THE TRADING DATE
IMMEDIATELY PRECEDING THE APPLICABLE DATE OF DETERMINATION ASSUMING THAT THE
NOTES REMAIN OUTSTANDING THROUGH THE MATURITY DATE (AS DEFINED IN THE NOTES),
ALL SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 2(E) (WITHOUT REGARD TO ANY
LIMITATIONS ON CONVERSION OF THE NOTES OR EXERCISE OF THE WARRANTS); PROVIDED,
HOWEVER, THAT WITH RESPECT TO THE DETERMINATION OF THE NUMBER OF INTEREST SHARES
TO BE INITIALLY REGISTERED ON THE REGISTRATION STATEMENT AS OF THE FILING DATE
(AS DEFINED BELOW) PURSUANT TO CLAUSE (III) HEREOF, THE INTEREST CONVERSION
PRICE (AS DEFINED IN THE NOTES) USED TO DETERMINE SUCH NUMBER OF SHARES SHALL
EQUAL A PRICE COMPUTED AS 88% OF THE ARITHMETIC AVERAGE OF THE WEIGHTED AVERAGE
PRICE (AS DEFINED IN THE NOTES) OF THE COMMON STOCK ON EACH OF THE TWENTY (20)
CONSECUTIVE TRADING DAYS ENDING ON THE TRADING DAY IMMEDIATELY PRECEDING THE
DATE OF FILING OF SUCH REGISTRATION STATEMENT (THE “INTEREST SHARE
CALCULATION”).


M.      “RULE 415” MEANS RULE 415 PROMULGATED UNDER THE 1933 ACT OR ANY
SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS OR DELAYED
BASIS.


N.     “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


2.     REGISTRATION.


A.     MANDATORY REGISTRATION.  THE COMPANY SHALL PREPARE, AND, AS SOON AS
PRACTICABLE BUT IN NO EVENT LATER THAN THE FILING DEADLINE, FILE WITH THE SEC
THE REGISTRATION STATEMENT ON FORM S-3 COVERING THE RESALE OF AT LEAST THE
NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE REQUIRED REGISTRATION AMOUNT
DETERMINED AS OF DATE THE REGISTRATION STATEMENT IS INITIALLY FILED WITH THE SEC
(SUCH DATE THE “FILING DATE”).  IN THE EVENT THAT FORM S-3 IS UNAVAILABLE FOR
SUCH A REGISTRATION, THE COMPANY SHALL USE SUCH OTHER FORM AS IS AVAILABLE FOR
SUCH A REGISTRATION ON ANOTHER APPROPRIATE FORM REASONABLY ACCEPTABLE TO THE
REQUIRED HOLDERS, SUBJECT TO THE PROVISIONS OF SECTION 2(D).  THE REGISTRATION
STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY THE REQUIRED HOLDERS)
THE “SELLING STOCKHOLDERS” AND “PLAN OF DISTRIBUTION” SECTIONS IN SUBSTANTIALLY
THE FORM ATTACHED HERETO AS EXHIBIT B.  THE COMPANY SHALL USE ITS BEST EFFORTS
TO HAVE THE REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC AS SOON AS
PRACTICABLE, BUT IN NO EVENT LATER THAN THE EFFECTIVENESS DEADLINE.  BY 9:30 AM
ON THE BUSINESS DAY FOLLOWING THE EFFECTIVE DATE, THE COMPANY SHALL FILE WITH
THE SEC IN ACCORDANCE WITH RULE 424 UNDER THE 1933 ACT THE FINAL PROSPECTUS TO
BE USED IN CONNECTION WITH SALES PURSUANT TO SUCH REGISTRATION STATEMENT.


B.     ALLOCATION OF REGISTRABLE SECURITIES.  THE INITIAL NUMBER OF REGISTRABLE
SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT AND ANY INCREASE IN THE NUMBER
OF REGISTRABLE SECURITIES INCLUDED THEREIN SHALL BE ALLOCATED PRO RATA AMONG THE
INVESTORS BASED ON THE NUMBER OF REGISTRABLE SECURITIES HELD BY EACH INVESTOR AT
THE TIME THE REGISTRATION STATEMENT COVERING SUCH INITIAL NUMBER OF REGISTRABLE
SECURITIES OR INCREASE THEREOF IS DECLARED EFFECTIVE BY THE SEC.  IN THE EVENT
THAT AN INVESTOR SELLS OR OTHERWISE TRANSFERS ANY OF SUCH INVESTOR’S REGISTRABLE
SECURITIES, EACH TRANSFEREE SHALL BE ALLOCATED A PRO RATA PORTION OF THE THEN
REMAINING NUMBER OF REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION
STATEMENT FOR SUCH TRANSFEROR.  ANY SHARES OF COMMON STOCK INCLUDED IN A
REGISTRATION STATEMENT AND WHICH REMAIN ALLOCATED TO ANY PERSON

3


--------------------------------------------------------------------------------





WHICH CEASES TO HOLD ANY REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT SHALL BE ALLOCATED TO THE REMAINING INVESTORS, PRO RATA BASED ON THE
NUMBER OF REGISTRABLE SECURITIES THEN HELD BY SUCH INVESTORS WHICH ARE COVERED
BY SUCH REGISTRATION STATEMENT.  IN NO EVENT SHALL THE COMPANY INCLUDE ANY
SECURITIES OTHER THAN REGISTRABLE SECURITIES ON ANY REGISTRATION STATEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED HOLDERS.


C.     LEGAL COUNSEL.  SUBJECT TO SECTION 5 HEREOF, THE REQUIRED HOLDERS SHALL
HAVE THE RIGHT TO SELECT ONE LEGAL COUNSEL TO REVIEW AND OVERSEE ANY
REGISTRATION PURSUANT TO THIS SECTION 2 (“LEGAL COUNSEL”), WHICH SHALL BE
SCHULTE ROTH & ZABEL LLP OR SUCH OTHER COUNSEL AS THEREAFTER DESIGNATED BY THE
REQUIRED HOLDERS.  THE COMPANY AND LEGAL COUNSEL SHALL REASONABLY COOPERATE WITH
EACH OTHER IN PERFORMING THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.


D.     INELIGIBILITY FOR FORM S-3.  IN THE EVENT THAT FORM S-3 IS NOT AVAILABLE
FOR THE REGISTRATION OF THE RESALE OF REGISTRABLE SECURITIES HEREUNDER, THE
COMPANY SHALL (I) REGISTER THE RESALE OF THE REGISTRABLE SECURITIES ON ANOTHER
APPROPRIATE FORM REASONABLY ACCEPTABLE TO THE REQUIRED HOLDERS AND (II)
UNDERTAKE TO REGISTER THE REGISTRABLE SECURITIES ON FORM S-3 AS SOON AS SUCH
FORM IS AVAILABLE, PROVIDED THAT THE COMPANY SHALL MAINTAIN THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT THEN IN EFFECT UNTIL SUCH TIME AS A REGISTRATION
STATEMENT ON FORM S-3 COVERING THE REGISTRABLE SECURITIES HAS BEEN DECLARED
EFFECTIVE BY THE SEC.


E.     SUFFICIENT NUMBER OF SHARES REGISTERED.  IN THE EVENT THE NUMBER OF
SHARES AVAILABLE UNDER A REGISTRATION STATEMENT FILED PURSUANT TO SECTION 2(A)
IS INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES REQUIRED TO BE
COVERED BY SUCH REGISTRATION STATEMENT OR AN INVESTOR’S ALLOCATED PORTION OF THE
REGISTRABLE SECURITIES PURSUANT TO SECTION 2(B), BY VIRTUE OF (I) ADJUSTMENT OF
THE CONVERSION PRICE OR THE EXERCISE PRICE PURSUANT TO SECTION 7 OF THE NOTES OR
SECTION 2 OF THE WARRANTS, RESPECTIVELY, OR (II) THE ISSUANCE OF ANY
PRE-INSTALLMENT CONVERSION SHARES OR POST-INSTALLMENT CONVERSION SHARES (EACH AS
DEFINED IN THE NOTES), THE COMPANY SHALL AMEND THE APPLICABLE REGISTRATION
STATEMENT, OR FILE A NEW REGISTRATION STATEMENT (ON THE SHORT FORM AVAILABLE
THEREFOR, IF APPLICABLE), OR BOTH, SO AS TO COVER AT LEAST THE REQUIRED
REGISTRATION AMOUNT AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE DATE OF THE
FILING OF SUCH AMENDMENT OR NEW REGISTRATION STATEMENT, IN EACH CASE, AS SOON AS
PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN FIFTEEN (15) DAYS AFTER THE
NECESSITY THEREFOR ARISES.  THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE SUCH
AMENDMENT AND/OR NEW REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS
PRACTICABLE FOLLOWING THE FILING THEREOF.  FOR PURPOSES OF THE FOREGOING
PROVISION, THE NUMBER OF SHARES AVAILABLE UNDER A REGISTRATION STATEMENT SHALL
BE DEEMED “INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES” IF ON ANY
TRADING DAY AFTER THE FILING DATE AND DURING THE REGISTRATION PERIOD (EACH A
“TEST TRADING DAY”), THE NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR RESALE
UNDER THE REGISTRATION STATEMENT IS LESS THAN THE PRODUCT DETERMINED BY
MULTIPLYING (I) THE REQUIRED REGISTRATION AMOUNT DETERMINED AS OF SUCH TEST
TRADING DAY BY (II) 0.90.  THE CALCULATION SET FORTH IN THE FOREGOING SENTENCE
SHALL BE MADE WITHOUT REGARD TO ANY LIMITATIONS ON THE CONVERSION OF THE NOTES
OR THE EXERCISE OF THE WARRANTS AND SUCH CALCULATION SHALL ASSUME (I) THAT THE
NOTES ARE THEN CONVERTIBLE INTO SHARES OF COMMON STOCK AT THE PREVAILING
CONVERSION RATE (AS DEFINED IN THE NOTES) AS OF EACH TEST TRADING DAY (II) THAT
THE WARRANTS ARE THEN EXERCISABLE FOR SHARES OF COMMON STOCK AT THE PREVAILING
EXERCISE PRICE (AS DEFINED IN THE WARRANTS) AS OF EACH TEST TRADING DAY AND
(III) THAT THE INTEREST SHARES ARE ISSUABLE IN

4


--------------------------------------------------------------------------------





ACCORDANCE WITH THE INTEREST SHARE CALCULATION BASED ON THE TWENTY (20)
CONSECUTIVE TRADING DAYS ENDING ON THE TRADING DAY IMMEDIATELY PRECEDING EACH
SUCH APPLICABLE TEST TRADING DAY.


F.      EFFECT OF FAILURE TO FILE AND OBTAIN AND MAINTAIN EFFECTIVENESS OF
REGISTRATION STATEMENT.  IF (I) A REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES REQUIRED TO BE COVERED THEREBY AND REQUIRED TO BE FILED
BY THE COMPANY PURSUANT TO THIS AGREEMENT IS (A) NOT FILED WITH THE SEC ON OR
BEFORE THE FILING DEADLINE (A “FILING FAILURE”) OR (B) NOT DECLARED EFFECTIVE BY
THE SEC ON OR BEFORE THE EFFECTIVENESS DEADLINE (AN “EFFECTIVENESS FAILURE”) OR
(II) ON ANY DAY AFTER THE EFFECTIVE DATE SALES OF ALL OF THE REGISTRABLE
SECURITIES REQUIRED TO BE INCLUDED ON SUCH REGISTRATION STATEMENT CANNOT BE MADE
(OTHER THAN DURING AN ALLOWABLE GRACE PERIOD (AS DEFINED IN SECTION 3(R))
PURSUANT TO SUCH REGISTRATION STATEMENT (INCLUDING, WITHOUT LIMITATION, BECAUSE
OF A FAILURE TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE, TO DISCLOSE SUCH
INFORMATION AS IS NECESSARY FOR SALES TO BE MADE PURSUANT TO SUCH REGISTRATION
STATEMENT OR TO REGISTER A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK) (A
“MAINTENANCE FAILURE”) THEN, AS PARTIAL RELIEF FOR THE DAMAGES TO ANY HOLDER BY
REASON OF ANY SUCH DELAY IN OR REDUCTION OF ITS ABILITY TO SELL THE UNDERLYING
SHARES OF COMMON STOCK (WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER
REMEDIES AVAILABLE AT LAW OR IN EQUITY), THE COMPANY SHALL PAY TO EACH HOLDER OF
REGISTRABLE SECURITIES RELATING TO SUCH REGISTRATION STATEMENT AN AMOUNT IN CASH
EQUAL TO ONE PERCENT (1.0%) OF THE AGGREGATE PURCHASE PRICE (AS SUCH TERM IS
DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OF SUCH INVESTOR’S REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT ON EACH OF THE FOLLOWING
DATES: (I) THE DAY OF A FILING FAILURE AND ON EVERY THIRTIETH DAY (PRO RATED FOR
PERIODS TOTALING LESS THAN THIRTY (30) DAYS) THEREAFTER UNTIL SUCH FILING
FAILURE IS CURED; (II) THE DAY OF AN EFFECTIVENESS FAILURE AND ON EVERY
THIRTIETH DAY (PRO RATED FOR PERIODS TOTALING LESS THAN THIRTY (30) DAYS)
THEREAFTER UNTIL SUCH EFFECTIVENESS FAILURE IS CURED; AND (III) THE INITIAL DAY
OF A MAINTENANCE FAILURE AND ON EVERY THIRTIETH DAY (PRO RATED FOR PERIODS
TOTALING LESS THAN THIRTY (30) DAYS) THEREAFTER UNTIL SUCH MAINTENANCE FAILURE
IS CURED.  THE PAYMENTS TO WHICH A HOLDER SHALL BE ENTITLED PURSUANT TO THIS
SECTION 2(F) ARE REFERRED TO HEREIN AS “REGISTRATION DELAY PAYMENTS.”  THE FIRST
SUCH REGISTRATION DELAY PAYMENT SHALL BE PAID ON THE DATE ONE HUNDRED AND TWENTY
(120) DAYS AFTER THE EVENT OR FAILURE GIVING RISE TO SUCH REGISTRATON DELAY
PAYMENT OCCURRED AND ALL OTHER REGISTRATION DELAY PAYMENTS SHALL BE PAID ON THE
EARLIER OF (I) THE LAST DAY OF THE CALENDAR MONTH DURING WHICH SUCH REGISTRATION
DELAY PAYMENTS ARE INCURRED AND (II) THE THIRD BUSINESS DAY AFTER THE EVENT OR
FAILURE GIVING RISE TO THE REGISTRATION DELAY PAYMENTS IS CURED.  IN THE EVENT
THE COMPANY FAILS TO MAKE REGISTRATION DELAY PAYMENTS IN A TIMELY MANNER, SUCH
REGISTRATION DELAY PAYMENTS SHALL BEAR INTEREST AT THE RATE OF ONE PERCENT
(1.0%) PER MONTH (PRORATED FOR PARTIAL MONTHS) UNTIL PAID IN FULL. 
NOTWITHSTANDING ANYTHING HEREIN OR IN THE SECURITIES PURCHASE AGREEMENT TO THE
CONTRARY, IN NO EVENT SHALL THE AGGREGATE AMOUNT OF REGISTRATION DELAY PAYMENTS
(OTHER THAN REGISTRATION DELAY PAYMENTS PAYABLE PURSUANT TO EVENTS THAT ARE
WITHIN THE CONTROL OF THE COMPANY) EXCEED, IN THE AGGREGATE, 10% OF THE
AGGREGATE PURCHASE PRICE.


3.     RELATED OBLIGATIONS.

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:

5


--------------------------------------------------------------------------------





A.     THE COMPANY SHALL SUBMIT TO THE SEC, WITHIN TWO (2) BUSINESS DAYS AFTER
THE COMPANY LEARNS THAT NO REVIEW OF A PARTICULAR REGISTRATION STATEMENT WILL BE
MADE BY THE STAFF OF THE SEC OR THAT THE STAFF HAS NO FURTHER COMMENTS ON A
PARTICULAR REGISTRATION STATEMENT, AS THE CASE MAY BE, A REQUEST FOR
ACCELERATION OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT TO A TIME AND DATE
NOT LATER THAN TWO (2) BUSINESS DAYS AFTER THE SUBMISSION OF SUCH REQUEST.  THE
COMPANY SHALL KEEP EACH REGISTRATION STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT
ALL TIMES UNTIL THE EARLIER OF (I) THE DATE AS OF WHICH THE INVESTORS MAY SELL
ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT WITHOUT
RESTRICTION PURSUANT TO RULE 144(K) (OR ANY SUCCESSOR THERETO) PROMULGATED UNDER
THE 1933 ACT (WITHOUT CASHLESS EXERCISE OF THE NOTES OR WARRANTS, AS APPLICABLE)
OR (II) THE DATE ON WHICH THE INVESTORS SHALL HAVE SOLD ALL OF THE REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT (THE “REGISTRATION PERIOD”). 
THE COMPANY SHALL ENSURE THAT EACH REGISTRATION STATEMENT (INCLUDING ANY
AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED THEREIN) SHALL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN
THE CASE OF PROSPECTUSES, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE
MADE) NOT MISLEADING.


B.     THE COMPANY SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION
STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424 PROMULGATED
UNDER THE 1933 ACT, AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT
EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD, AND, DURING SUCH PERIOD,
COMPLY WITH THE PROVISIONS OF THE 1933 ACT WITH RESPECT TO THE DISPOSITION OF
ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED BY SUCH REGISTRATION STATEMENT
UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES SHALL HAVE BEEN DISPOSED
OF IN ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION BY THE SELLER OR
SELLERS THEREOF AS SET FORTH IN SUCH REGISTRATION STATEMENT.  IN THE CASE OF
AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION STATEMENT WHICH ARE REQUIRED TO BE
FILED PURSUANT TO THIS AGREEMENT (INCLUDING PURSUANT TO THIS SECTION 3(B)) BY
REASON OF THE COMPANY FILING A REPORT ON FORM 10-Q, FORM 10-QSB, FORM 10-K, FORM
10-KSB OR ANY ANALOGOUS REPORT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “1934 ACT”), THE COMPANY SHALL HAVE INCORPORATED SUCH REPORT BY
REFERENCE INTO SUCH REGISTRATION STATEMENT, IF APPLICABLE, OR SHALL FILE SUCH
AMENDMENTS OR SUPPLEMENTS WITH THE SEC ON THE SAME DAY ON WHICH THE 1934 ACT
REPORT IS FILED WHICH CREATED THE REQUIREMENT FOR THE COMPANY TO AMEND OR
SUPPLEMENT SUCH REGISTRATION STATEMENT.


C.     THE COMPANY SHALL (A) PERMIT LEGAL COUNSEL TO REVIEW AND COMMENT UPON (I)
A REGISTRATION STATEMENT AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO ITS FILING
WITH THE SEC AND (II) ALL AMENDMENTS AND SUPPLEMENTS TO ALL REGISTRATION
STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON FORM 10-K AND FORM 10-KSB, AND REPORTS
ON FORM 10-Q AND FORM 10-QSB AND ANY SIMILAR OR SUCCESSOR REPORTS) WITHIN A
REASONABLE NUMBER OF DAYS PRIOR TO THEIR FILING WITH THE SEC, AND (B) NOT FILE
ANY REGISTRATION STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO IN A FORM TO WHICH
LEGAL COUNSEL REASONABLY OBJECTS.  THE COMPANY SHALL NOT SUBMIT A REQUEST FOR
ACCELERATION OF THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR ANY AMENDMENT
OR SUPPLEMENT THERETO WITHOUT THE PRIOR APPROVAL OF LEGAL COUNSEL, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.  THE COMPANY SHALL FURNISH TO LEGAL COUNSEL,
WITHOUT CHARGE, (I) COPIES OF ANY CORRESPONDENCE FROM THE SEC OR THE STAFF OF
THE SEC TO THE COMPANY OR ITS REPRESENTATIVES RELATING TO ANY REGISTRATION
STATEMENT, (II) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE

6


--------------------------------------------------------------------------------





SEC, ONE COPY OF ANY REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO,
INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN
BY REFERENCE, IF REQUESTED BY AN INVESTOR, AND ALL EXHIBITS AND (III) UPON THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ONE COPY OF THE PROSPECTUS INCLUDED
IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO.  THE
COMPANY SHALL REASONABLY COOPERATE WITH LEGAL COUNSEL IN PERFORMING THE
COMPANY’S OBLIGATIONS PURSUANT TO THIS SECTION 3.


D.     THE COMPANY SHALL FURNISH TO EACH INVESTOR WHOSE REGISTRABLE SECURITIES
ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT CHARGE, (I) PROMPTLY AFTER
THE SAME IS PREPARED AND FILED WITH THE SEC, AT LEAST ONE COPY OF SUCH
REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL
STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, IF
REQUESTED BY AN INVESTOR, ALL EXHIBITS AND EACH PRELIMINARY PROSPECTUS, (II)
UPON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, TEN (10) COPIES OF THE
PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL AMENDMENTS AND
SUPPLEMENTS THERETO (OR SUCH OTHER NUMBER OF COPIES AS SUCH INVESTOR MAY
REASONABLY REQUEST) AND (III) SUCH OTHER DOCUMENTS, INCLUDING COPIES OF ANY
PRELIMINARY OR FINAL PROSPECTUS, AS SUCH INVESTOR MAY REASONABLY REQUEST FROM
TIME TO TIME IN ORDER TO FACILITATE THE DISPOSITION OF THE REGISTRABLE
SECURITIES OWNED BY SUCH INVESTOR.


E.     THE COMPANY SHALL USE ITS BEST EFFORTS TO (I) REGISTER AND QUALIFY,
UNLESS AN EXEMPTION FROM REGISTRATION AND QUALIFICATION APPLIES, THE RESALE BY
INVESTORS OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT
UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF ALL APPLICABLE JURISDICTIONS
IN THE UNITED STATES, (II) PREPARE AND FILE IN THOSE JURISDICTIONS, SUCH
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH
REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE
EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER
ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN
EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER
ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES
FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO (X) QUALIFY TO DO
BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY
BUT FOR THIS SECTION 3(E), (Y) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION, OR (Z) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION.  THE COMPANY SHALL PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR
WHO HOLDS REGISTRABLE SECURITIES OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE REGISTRATION OR QUALIFICATION
OF ANY OF THE REGISTRABLE SECURITIES FOR SALE UNDER THE SECURITIES OR “BLUE SKY”
LAWS OF ANY JURISDICTION IN THE UNITED STATES OR ITS RECEIPT OF NOTICE OF THE
INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE.


F.      THE COMPANY SHALL NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN WRITING OF
THE HAPPENING OF ANY EVENT, AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE OF
SUCH EVENT, AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN A REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING (PROVIDED THAT IN NO EVENT SHALL SUCH NOTICE CONTAIN
ANY MATERIAL, NONPUBLIC INFORMATION), AND, SUBJECT TO SECTION 3(R), PROMPTLY
PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH
UNTRUE STATEMENT OR OMISSION, AND DELIVER TEN (10) COPIES OF SUCH SUPPLEMENT OR
AMENDMENT TO LEGAL COUNSEL AND EACH INVESTOR (OR

7


--------------------------------------------------------------------------------





SUCH OTHER NUMBER OF COPIES AS LEGAL COUNSEL OR SUCH INVESTOR MAY REASONABLY
REQUEST).  THE COMPANY SHALL ALSO PROMPTLY NOTIFY LEGAL COUNSEL AND EACH
INVESTOR IN WRITING (I) WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT HAS BEEN FILED, AND WHEN A REGISTRATION STATEMENT OR
ANY POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE (NOTIFICATION OF SUCH
EFFECTIVENESS SHALL BE DELIVERED TO LEGAL COUNSEL AND EACH INVESTOR BY FACSIMILE
ON THE SAME DAY OF SUCH EFFECTIVENESS AND BY OVERNIGHT MAIL), (II) OF ANY
REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR
RELATED PROSPECTUS OR RELATED INFORMATION, AND (III) OF THE COMPANY’S REASONABLE
DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD
BE APPROPRIATE.


G.     THE COMPANY SHALL USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE OF ANY
STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A REGISTRATION STATEMENT, OR
THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR
SALE IN ANY JURISDICTION AND, IF SUCH AN ORDER OR SUSPENSION IS ISSUED, TO
OBTAIN THE WITHDRAWAL OF SUCH ORDER OR SUSPENSION AT THE EARLIEST POSSIBLE
MOMENT AND TO NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE
SECURITIES BEING SOLD OF THE ISSUANCE OF SUCH ORDER AND THE RESOLUTION THEREOF
OR ITS RECEIPT OF NOTICE OF THE INITIATION OR THREAT OF ANY PROCEEDING FOR SUCH
PURPOSE.


H.     IF ANY INVESTOR IS REQUIRED UNDER APPLICABLE SECURITIES LAW TO BE
DESCRIBED IN THE REGISTRATION STATEMENT AS AN UNDERWRITER, AT THE REASONABLE
REQUEST OF SUCH  INVESTOR, THE COMPANY SHALL FURNISH TO SUCH INVESTOR, ON THE
DATE OF THE EFFECTIVENESS OF THE REGISTRATION STATEMENT AND THEREAFTER FROM TIME
TO TIME ON SUCH DATES AS AN INVESTOR MAY REASONABLY REQUEST (I) A LETTER, DATED
SUCH DATE, FROM THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN FORM
AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE
INVESTORS, AND (II) AN OPINION, DATED AS OF SUCH DATE, OF COUNSEL REPRESENTING
THE COMPANY FOR PURPOSES OF SUCH REGISTRATION STATEMENT, IN FORM, SCOPE AND
SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED
TO THE INVESTORS.


I.      IF ANY INVESTOR IS REQUIRED UNDER APPLICABLE SECURITIES LAW TO BE
DESCRIBED IN THE REGISTRATION STATEMENT AS AN UNDERWRITER, UPON THE WRITTEN
REQUEST OF ANY INVESTOR IN CONNECTION WITH ANY INVESTOR’S DUE DILIGENCE
REQUIREMENTS, IF ANY, THE COMPANY SHALL MAKE AVAILABLE FOR INSPECTION BY (I) ANY
INVESTOR, (II) LEGAL COUNSEL AND (III) ONE FIRM OF ACCOUNTANTS OR OTHER AGENTS
RETAINED BY THE INVESTORS (COLLECTIVELY, THE “INSPECTORS”), ALL PERTINENT
FINANCIAL AND OTHER RECORDS, AND PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF
THE COMPANY (COLLECTIVELY, THE “RECORDS”), AS SHALL BE REASONABLY DEEMED
NECESSARY BY EACH INSPECTOR, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND
EMPLOYEES TO SUPPLY ALL INFORMATION WHICH ANY INSPECTOR MAY REASONABLY REQUEST;
PROVIDED, HOWEVER, THAT EACH INSPECTOR SHALL AGREE TO HOLD IN STRICT CONFIDENCE
AND SHALL NOT MAKE ANY DISCLOSURE (EXCEPT TO AN INVESTOR) OR USE OF ANY RECORD
OR OTHER INFORMATION WHICH THE COMPANY DETERMINES IN GOOD FAITH TO BE
CONFIDENTIAL, AND OF WHICH DETERMINATION THE INSPECTORS ARE SO NOTIFIED, UNLESS
(A) THE DISCLOSURE OF SUCH RECORDS IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT OR IS OTHERWISE REQUIRED
UNDER THE 1933 ACT, (B) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A
FINAL, NON-APPEALABLE SUBPOENA OR ORDER FROM A COURT OR GOVERNMENT BODY OF
COMPETENT JURISDICTION, OR (C) THE INFORMATION IN SUCH RECORDS HAS BEEN MADE
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS
OR ANY OTHER TRANSACTION DOCUMENT.  EACH INVESTOR AGREES THAT IT SHALL, UPON
LEARNING THAT DISCLOSURE OF SUCH RECORDS IS SOUGHT IN OR BY

8


--------------------------------------------------------------------------------





A COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS,
GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW THE COMPANY, AT ITS EXPENSE, TO
UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE
ORDER FOR, THE RECORDS DEEMED CONFIDENTIAL.  NOTHING HEREIN (OR IN ANY OTHER
CONFIDENTIALITY AGREEMENT BETWEEN THE COMPANY AND ANY INVESTOR) SHALL BE DEEMED
TO LIMIT THE INVESTORS’ ABILITY TO SELL REGISTRABLE SECURITIES IN A MANNER WHICH
IS OTHERWISE CONSISTENT WITH APPLICABLE LAWS AND REGULATIONS.


J.      THE COMPANY SHALL HOLD IN CONFIDENCE AND NOT MAKE ANY DISCLOSURE OF
INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE COMPANY UNLESS (I) DISCLOSURE
OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH FEDERAL OR STATE SECURITIES
LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE RELEASE OF
SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL,
NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION
OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC OTHER
THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER AGREEMENT.  THE
COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF SUCH INFORMATION
CONCERNING AN INVESTOR IS SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY OF
COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT WRITTEN NOTICE TO
SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT THE INVESTOR’S EXPENSE, TO UNDERTAKE
APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER
FOR, SUCH INFORMATION.


K.     THE COMPANY SHALL USE ITS BEST EFFORTS EITHER TO (I) CAUSE ALL OF THE
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE LISTED ON EACH
SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME CLASS OR SERIES ISSUED BY
THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF SUCH REGISTRABLE
SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE, OR (II) SECURE
DESIGNATION AND QUOTATION OF ALL OF THE REGISTRABLE SECURITIES COVERED BY A
REGISTRATION STATEMENT ON THE NASDAQ GLOBAL MARKET OR (III) IF, DESPITE THE
COMPANY’S BEST EFFORTS TO SATISFY, THE PRECEDING CLAUSES (I) AND (II) THE
COMPANY IS UNSUCCESSFUL IN SATISFYING THE PRECEDING CLAUSES (I) AND (II), TO
SECURE THE INCLUSION FOR QUOTATION ON THE THE NEW YORK STOCK EXCHANGE, THE
NASDAQ CAPITAL MARKET OR THE AMERICAN STOCK EXCHANGE FOR SUCH REGISTRABLE
SECURITIES AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO USE ITS
BEST EFFORTS TO ARRANGE FOR AT LEAST TWO MARKET MAKERS TO REGISTER WITH THE
NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (“NASD”) AS SUCH WITH RESPECT
TO SUCH REGISTRABLE SECURITIES.  THE COMPANY SHALL PAY ALL FEES AND EXPENSES IN
CONNECTION WITH SATISFYING ITS OBLIGATION UNDER THIS SECTION 3(K).


L.      THE COMPANY SHALL COOPERATE WITH THE INVESTORS WHO HOLD REGISTRABLE
SECURITIES BEING OFFERED AND, TO THE EXTENT APPLICABLE, FACILITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGEND)
REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A REGISTRATION
STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS OR AMOUNTS,
AS THE CASE MAY BE, AS THE INVESTORS MAY REASONABLY REQUEST AND REGISTERED IN
SUCH NAMES AS THE INVESTORS MAY REQUEST.


M.    IF REQUESTED BY AN INVESTOR, THE COMPANY SHALL (I) AS SOON AS PRACTICABLE
INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION AS AN INVESTOR REASONABLY REQUESTS TO BE INCLUDED THEREIN RELATING
TO THE SALE AND DISTRIBUTION OF REGISTRABLE SECURITIES, INCLUDING, WITHOUT
LIMITATION, INFORMATION WITH RESPECT TO THE NUMBER OF REGISTRABLE SECURITIES
BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING PAID THEREFOR AND ANY OTHER
TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING;

9


--------------------------------------------------------------------------------





(II) AS SOON AS PRACTICABLE MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AFTER BEING NOTIFIED OF THE MATTERS TO BE
INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; AND
(III) AS SOON AS PRACTICABLE, SUPPLEMENT OR MAKE AMENDMENTS TO ANY REGISTRATION
STATEMENT IF REASONABLY REQUESTED BY AN INVESTOR HOLDING ANY REGISTRABLE
SECURITIES.


N.     THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE REGISTRABLE
SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE REGISTERED WITH OR APPROVED
BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY TO
CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES.


O.     THE COMPANY SHALL OTHERWISE USE ITS BEST EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE SEC IN CONNECTION WITH ANY REGISTRATION
HEREUNDER.


P.     WITHIN TWO (2) BUSINESS DAYS AFTER A REGISTRATION STATEMENT WHICH COVERS
REGISTRABLE SECURITIES IS ORDERED EFFECTIVE BY THE SEC, THE COMPANY SHALL
DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO DELIVER, TO THE
TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH COPIES TO THE INVESTORS
WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN SUCH REGISTRATION STATEMENT)
CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE
SEC IN THE FORM ATTACHED HERETO AS EXHIBIT A.


Q.     NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, AT ANY TIME AFTER THE
EFFECTIVE DATE, THE COMPANY MAY DELAY THE DISCLOSURE OF MATERIAL, NON-PUBLIC
INFORMATION CONCERNING THE COMPANY THE DISCLOSURE OF WHICH AT THE TIME IS NOT,
IN THE GOOD FAITH OPINION OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS
COUNSEL, IN THE BEST INTEREST OF THE COMPANY AND, IN THE OPINION OF COUNSEL TO
THE COMPANY, OTHERWISE REQUIRED (A “GRACE PERIOD”); PROVIDED, THAT THE COMPANY
SHALL PROMPTLY (I) NOTIFY THE INVESTORS IN WRITING OF THE EXISTENCE OF MATERIAL,
NON-PUBLIC INFORMATION GIVING RISE TO A GRACE PERIOD (PROVIDED THAT IN EACH
NOTICE THE COMPANY WILL NOT DISCLOSE THE CONTENT OF SUCH MATERIAL, NON-PUBLIC
INFORMATION TO THE INVESTORS) AND THE DATE ON WHICH THE GRACE PERIOD WILL BEGIN,
AND (II) NOTIFY THE INVESTORS IN WRITING OF THE DATE ON WHICH THE GRACE PERIOD
ENDS; AND, PROVIDED FURTHER, THAT THE GRACE PERIODS SHALL NOT EXCEED AN
AGGREGATE OF TWENTY (20) DAYS DURING ANY THREE HUNDRED SIXTY FIVE (365) DAY
PERIOD AND THE FIRST DAY OF ANY GRACE PERIOD MUST BE AT LEAST FIVE (5) TRADING
DAYS AFTER THE LAST DAY OF ANY PRIOR GRACE PERIOD (EACH, AN “ALLOWABLE GRACE
PERIOD”).  FOR PURPOSES OF DETERMINING THE LENGTH OF A GRACE PERIOD ABOVE, THE
GRACE PERIOD SHALL BEGIN ON AND INCLUDE THE DATE THE INVESTORS RECEIVE THE
NOTICE REFERRED TO IN CLAUSE (I) AND SHALL END ON AND INCLUDE THE LATER OF THE
DATE THE INVESTORS RECEIVE THE NOTICE REFERRED TO IN CLAUSE (II) AND THE DATE
REFERRED TO IN SUCH NOTICE.  THE PROVISIONS OF SECTION 3(G) HEREOF SHALL NOT BE
APPLICABLE DURING THE PERIOD OF ANY ALLOWABLE GRACE PERIOD.  UPON EXPIRATION OF
THE GRACE PERIOD, THE COMPANY SHALL AGAIN BE BOUND BY THE FIRST SENTENCE OF
SECTION 3(F) WITH RESPECT TO THE INFORMATION GIVING RISE THERETO UNLESS SUCH
MATERIAL, NON-PUBLIC INFORMATION IS NO LONGER APPLICABLE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY, THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER
UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE
WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE
OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A
CONTRACT FOR SALE, AND DELIVERED A COPY OF THE PROSPECTUS INCLUDED AS PART OF
THE APPLICABLE REGISTRATION STATEMENT (UNLESS AN EXEMPTION FROM SUCH PROSPECTUS
DELIVERY REQUIREMENT EXISTS), PRIOR TO THE INVESTOR’S RECEIPT OF THE NOTICE OF A
GRACE PERIOD AND FOR WHICH THE INVESTOR HAS NOT YET SETTLED.

10


--------------------------------------------------------------------------------



4.     OBLIGATIONS OF THE INVESTORS.


A.     AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED FILING
DATE OF A REGISTRATION STATEMENT, THE COMPANY SHALL NOTIFY EACH INVESTOR IN
WRITING OF THE INFORMATION THE COMPANY REQUIRES FROM EACH SUCH INVESTOR IF SUCH
INVESTOR ELECTS TO HAVE ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES INCLUDED
IN SUCH REGISTRATION STATEMENT.  IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF THE COMPANY TO COMPLETE THE REGISTRATION PURSUANT TO THIS
AGREEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES OF A PARTICULAR INVESTOR
THAT SUCH INVESTOR SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING
ITSELF, THE REGISTRABLE SECURITIES HELD BY IT AND THE INTENDED METHOD OF
DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT AS SHALL BE REASONABLY
REQUIRED TO EFFECT THE EFFECTIVENESS OF THE REGISTRATION OF SUCH REGISTRABLE
SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH REGISTRATION
AS THE COMPANY MAY REASONABLY REQUEST.


B.     EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE OF THE REGISTRABLE
SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE
COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF ANY REGISTRATION
STATEMENT HEREUNDER, UNLESS SUCH INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF
SUCH INVESTOR’S ELECTION TO EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE
SECURITIES FROM SUCH REGISTRATION STATEMENT.


C.     EACH INVESTOR AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE COMPANY OF
THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(G) OR THE FIRST
SENTENCE OF 3(F), SUCH INVESTOR WILL IMMEDIATELY DISCONTINUE DISPOSITION OF
REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION STATEMENT(S) COVERING SUCH
REGISTRABLE SECURITIES UNTIL SUCH INVESTOR’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY SECTION 3(G) OR THE FIRST
SENTENCE OF 3(F) OR RECEIPT OF NOTICE THAT NO SUPPLEMENT OR AMENDMENT IS
REQUIRED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY SHALL CAUSE ITS
TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF COMMON STOCK TO A TRANSFEREE OF
AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE SECURITIES PURCHASE AGREEMENT IN
CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES WITH RESPECT TO WHICH AN
INVESTOR HAS ENTERED INTO A CONTRACT FOR SALE PRIOR TO THE INVESTOR’S RECEIPT OF
A NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN
SECTION 3(G) OR THE FIRST SENTENCE OF 3(F) AND FOR WHICH THE INVESTOR HAS NOT
YET SETTLED.


D.     EACH INVESTOR COVENANTS AND AGREES THAT IT WILL COMPLY WITH THE
PROSPECTUS DELIVERY REQUIREMENTS OF THE 1933 ACT AS APPLICABLE TO IT OR AN
EXEMPTION THEREFROM IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT
TO THE REGISTRATION STATEMENT.


5.     EXPENSES OF REGISTRATION.

All reasonable expenses, other than underwriting discounts and commissions
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company, shall be paid by the Company.  The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3 of this Agreement which amount shall be limited to $20,000.

11


--------------------------------------------------------------------------------





6.     INDEMNIFICATION.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:


A.     TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY WILL, AND HEREBY
DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH INVESTOR, THE DIRECTORS,
OFFICERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF, AND EACH
PERSON, IF ANY, WHO CONTROLS ANY INVESTOR WITHIN THE MEANING OF THE 1933 ACT OR
THE 1934 ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES, COSTS, REASONABLE
ATTORNEYS’ FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT OR SEVERAL,
(COLLECTIVELY, “CLAIMS”) INCURRED IN INVESTIGATING, PREPARING OR DEFENDING ANY
ACTION, CLAIM, SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE
FOREGOING BY OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER
REGULATORY AGENCY, BODY OR THE SEC, WHETHER PENDING OR THREATENED, WHETHER OR
NOT AN INDEMNIFIED PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”),
TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR ACTIONS OR
PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISE OUT OF
OR ARE BASED UPON:  (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT IN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE QUALIFICATION OF THE
OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF ANY JURISDICTION IN
WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY FILING”), OR THE OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (II) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
PRELIMINARY PROSPECTUS IF USED PRIOR TO THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT, OR CONTAINED IN THE FINAL PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF
THE COMPANY FILES ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR
THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THE STATEMENTS THEREIN WERE MADE, NOT MISLEADING, (III) ANY VIOLATION OR ALLEGED
VIOLATION BY THE COMPANY OF THE 1933 ACT, THE 1934 ACT, ANY OTHER LAW,
INCLUDING, WITHOUT LIMITATION, ANY STATE SECURITIES LAW, OR ANY RULE OR
REGULATION THEREUNDER RELATING TO THE OFFER OR SALE OF THE REGISTRABLE
SECURITIES PURSUANT TO A REGISTRATION STATEMENT OR (IV) ANY VIOLATION OF THIS
AGREEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH (IV) BEING,
COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO SECTION 6(C), THE COMPANY SHALL
REIMBURSE THE INDEMNIFIED PERSONS, PROMPTLY AS SUCH EXPENSES ARE INCURRED AND
ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE EXPENSES INCURRED BY
THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION
AGREEMENT CONTAINED IN THIS SECTION 6(A):  (I) SHALL NOT APPLY TO A CLAIM BY AN
INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A VIOLATION WHICH OCCURS IN
RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY SUCH INDEMNIFIED PERSON FOR SUCH INDEMNIFIED PERSON EXPRESSLY FOR USE
IN CONNECTION WITH THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY SUCH
AMENDMENT THEREOF OR SUPPLEMENT THERETO, IF SUCH PROSPECTUS WAS TIMELY MADE
AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(D) AND (II) SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE INDEMNIFIED
PERSON AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE
INVESTORS PURSUANT TO SECTION 9.

12


--------------------------------------------------------------------------------





B.     IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH AN INVESTOR IS
PARTICIPATING, EACH SUCH INVESTOR AGREES TO SEVERALLY AND NOT JOINTLY INDEMNIFY,
HOLD HARMLESS AND DEFEND, TO THE SAME EXTENT AND IN THE SAME MANNER AS IS SET
FORTH IN SECTION 6(A), THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS
WHO SIGNS THE REGISTRATION STATEMENT AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE 1933 ACT OR THE 1934 ACT (EACH, AN
“INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED DAMAGES TO WHICH ANY OF
THEM MAY BECOME SUBJECT, UNDER THE 1933 ACT, THE 1934 ACT OR OTHERWISE, INSOFAR
AS SUCH CLAIM OR INDEMNIFIED DAMAGES ARISE OUT OF OR ARE BASED UPON ANY
VIOLATION, IN EACH CASE TO THE EXTENT, AND ONLY TO THE EXTENT, THAT SUCH
VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE IN CONNECTION WITH
SUCH REGISTRATION STATEMENT; AND, SUBJECT TO SECTION 6(C), SUCH INVESTOR WILL
REIMBURSE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY AN INDEMNIFIED
PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM; PROVIDED,
HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION 6(B) AND THE
AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN SECTION 7 SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; PROVIDED, FURTHER, HOWEVER, THAT THE INVESTOR
SHALL BE LIABLE UNDER THIS SECTION 6(B) FOR ONLY THAT AMOUNT OF A CLAIM OR
INDEMNIFIED DAMAGES AS DOES NOT EXCEED THE NET PROCEEDS TO SUCH INVESTOR AS A
RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION
STATEMENT.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY AND SHALL
SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO
SECTION 9.


C.     PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR INDEMNIFIED PARTY
UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING
(INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING A CLAIM, SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS
TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 6, DELIVER TO THE
INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF, AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT
THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTICED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE COUNSEL FOR SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE INDEMNIFYING PARTY,
IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFYING PARTY, THE
REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON OR INDEMNIFIED PARTY
AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND ANY
OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  IN THE CASE OF AN
INDEMNIFIED PERSON, LEGAL COUNSEL REFERRED TO IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL BE SELECTED BY THE INVESTORS HOLDING AT LEAST A MAJORITY IN
INTEREST OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT TO
WHICH THE CLAIM RELATES.  THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON SHALL
COOPERATE FULLY WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY NEGOTIATION
OR DEFENSE OF ANY SUCH ACTION OR CLAIM BY THE INDEMNIFYING PARTY AND SHALL
FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE TO THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR CLAIM. 
THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON
REASONABLY APPRISED AT ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY
SETTLEMENT

13


--------------------------------------------------------------------------------





NEGOTIATIONS WITH RESPECT THERETO.  NO INDEMNIFYING PARTY SHALL BE LIABLE FOR
ANY SETTLEMENT OF ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT ITS PRIOR
WRITTEN CONSENT; PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT
UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS CONSENT.  NO INDEMNIFYING PARTY
SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OR OTHER
COMPROMISE WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A
RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION, AND SUCH
SETTLEMENT SHALL NOT INCLUDE ANY ADMISSION AS TO FAULT ON THE PART OF THE
INDEMNIFIED PARTY.  FOLLOWING INDEMNIFICATION AS PROVIDED FOR HEREUNDER, THE
INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS OF THE INDEMNIFIED PARTY OR
INDEMNIFIED PERSON WITH RESPECT TO ALL THIRD PARTIES, FIRMS OR CORPORATIONS
RELATING TO THE MATTER FOR WHICH INDEMNIFICATION HAS BEEN MADE.  THE FAILURE TO
DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE
COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY
LIABILITY TO THE INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6,
EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED IN ITS ABILITY TO
DEFEND SUCH ACTION.


D.     THE INDEMNIFICATION REQUIRED BY THIS SECTION 6 SHALL BE MADE BY PERIODIC
PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION OR
DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED DAMAGES ARE INCURRED.


E.     THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO  (I)
ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (II) ANY LIABILITIES THE
INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.


7.     CONTRIBUTION.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities, which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale, shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.


8.     REPORTS UNDER THE 1934 ACT.

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

14


--------------------------------------------------------------------------------





A.     MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE UNDERSTOOD
AND DEFINED IN RULE 144;


B.     FILE WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS
REQUIRED OF THE COMPANY UNDER THE 1933 ACT AND THE 1934 ACT SO LONG AS THE
COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS AND THE FILING OF SUCH REPORTS AND
OTHER DOCUMENTS IS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


C.     FURNISH TO EACH INVESTOR SO LONG AS SUCH INVESTOR OWNS REGISTRABLE
SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN STATEMENT BY THE COMPANY, IF
TRUE, THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE 144, THE 1933
ACT AND THE 1934 ACT, (II) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT
OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE COMPANY AND
(III) SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED TO PERMIT THE
INVESTORS TO SELL SUCH SECURITIES PURSUANT TO RULE 144 WITHOUT REGISTRATION.


9.     ASSIGNMENT OF REGISTRATION RIGHTS.

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.


10.   AMENDMENT OF REGISTRATION RIGHTS.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.


11.   MISCELLANEOUS.


A.     A PERSON IS DEEMED TO BE A HOLDER OF REGISTRABLE SECURITIES WHENEVER SUCH
PERSON OWNS OR IS DEEMED TO OWN OF RECORD SUCH REGISTRABLE SECURITIES.  IF THE
COMPANY RECEIVES CONFLICTING INSTRUCTIONS, NOTICES OR ELECTIONS FROM TWO OR MORE
PERSONS WITH RESPECT TO

15


--------------------------------------------------------------------------------





THE SAME REGISTRABLE SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF
INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM THE SUCH RECORD OWNER OF SUCH
REGISTRABLE SECURITIES.


B.     ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED CONFIRMATION OF
TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE
SENDING PARTY); OR (III) ONE (1) BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE
PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:

If to the Company:

 

Javo Beverage Company, Inc.

1311 Specialty Drive

Vista, CA. 92081

Telephone:

(760) 560-5286

Facsimile:

(760) 597 - 9793

Attention:

CEO and General Counsel

 

 

Copy to:

 

The Yocca Law Firm LLP

19900 MacArthur Boulevard

Suite 650

Irvine, California 92612

Telephone:

(949) 253-0800

Facsimile:

(949) 253-0870

Attention:

Nicholas Yocca, Esq.

 

 

If to Legal Counsel:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an

16


--------------------------------------------------------------------------------




image of the first page of such transmission or (C) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.


C.     FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS AGREEMENT
OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR REMEDY, SHALL NOT
OPERATE AS A WAIVER THEREOF.


D.     ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE
STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. 
IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY
JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE
VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER
JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


E.     THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT) AND THE INSTRUMENTS REFERENCED HEREIN AND THEREIN
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN AND
THEREIN.  THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND THE INSTRUMENTS
REFERENCED HEREIN AND THEREIN SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


F.      SUBJECT TO THE REQUIREMENTS OF SECTION 9, THIS AGREEMENT SHALL INURE TO
THE BENEFIT OF AND BE BINDING UPON THE PERMITTED SUCCESSORS AND ASSIGNS OF EACH
OF THE PARTIES HERETO.

17


--------------------------------------------------------------------------------





G.     THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


H.     THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE DELIVERED TO THE
OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A COPY OF THIS AGREEMENT BEARING
THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


I.      EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND PERFORMED, ALL
SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL SUCH OTHER
AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS ANY OTHER PARTY MAY
REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE PURPOSES
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


J.      ALL CONSENTS AND OTHER DETERMINATIONS REQUIRED TO BE MADE BY THE
INVESTORS PURSUANT TO THIS AGREEMENT SHALL BE MADE, UNLESS OTHERWISE SPECIFIED
IN THIS AGREEMENT, BY THE REQUIRED HOLDERS.


K.     THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE
CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO RULES OF STRICT
CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


L.      THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND
THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE BENEFIT
OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


M.    THE OBLIGATIONS OF EACH INVESTOR HEREUNDER ARE SEVERAL AND NOT JOINT WITH
THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO PROVISION OF THIS AGREEMENT IS
INTENDED TO CONFER ANY OBLIGATIONS ON ANY INVESTOR VIS-À-VIS ANY OTHER
INVESTOR.  NOTHING CONTAINED HEREIN, AND NO ACTION TAKEN BY ANY INVESTOR
PURSUANT HERETO, SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREIN.

* * * * * *

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

COMPANY:

 

 

 

JAVO BEVERAGE COMPANY, INC.

 

 

 

 

 

By:

/s/ Cody C. Ashwell

 

 

 

Name:

Cody C. Ashwell

 

 

Title:

Chairman and Chief Executive
Officer

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS:

 

 

 

CAPITAL VENTURES INTERNATIONAL

 

By:

Heights Capital Management, Inc.,

 

 

its authorized agent

 

 

 

 

 

By:

/S/ Martin Kobinger

 

 

 

By: Martin Kobinger

 

 

Title: Investment Manager

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:]  Fort Mason Master, LP

 

 

 

 

 

By:

/S/ Dan German

 

 

 

By: Dan German

 

 

Title:  Managing Member, Fort Mason
Capital, LLC

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:] Fort Mason Partners, LP

 

 

 

 

 

By:

/S/ Dan German

 

 

 

By: Dan German

 

 

Title:  Managing Member, Fort Mason
Capital, LLC

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:] JGB Capital LP

 

 

 

 

 

By:

/S/ Brett Cohen

 

 

 

By: Brett Cohen

 

 

Title:  President

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:] JGB Capital Offshore Ltd.

 

 

 

 

 

By:

/S/ Brett Cohen

 

 

 

By: Brett Cohen

 

 

Title:  President

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:]  Seneca Capital
International, Ltd.

 

 

 

 

 

By:

/S/ Michael Anastasio, Jr.

 

 

 

By: Michael Anastasio, Jr.

 

 

Title: CFO

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:] Seneca Capital, LP

 

 

 

 

 

By:

/S/ Michael Anastasio, Jr.

 

 

 

By: Michael Anastasio, Jr.

 

 

Title: CFO

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:]

 

 

 

Guggenheim Portfolio Company XII, LLC

 

 

 

 

 

By:

/S/ Michael Anastasio, Jr.

 

 

 

By: Michael Anastasio, Jr.

 

 

Title: CFO (for Investment Advisor)

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:] Scoggin International
Fund, Ltd.

 

 

 

 

 

By:

/S/ Craig Effron

 

 

 

By: Craig Effron

 

 

Title: Scoggin LLC, Investment Manager,
Managing Member

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:] SCOGGIN CAPITAL
MANAGEMENT, LPI

 

 

 

 

 

By:

/S/ Craig Effron

 

 

 

By:

 

 

Title:

 

 

 

 

SCOGGIN CAPITAL MANAGEMENT, LP II

 

By:   S&E Partners, LP: its general partner

 

By:   Scoggin, Inc. its: general partner

 

By:

/S/ Craig Effron

 

 

      President

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:]  Gracie Capital LP

 

By: S Capital Partners, LLC

 

       Its General Manager

 

 

 

 

 

By:

/S/ Greg Pearson

 

 

 

Name: Greg Pearson

 

 

Title:   CFO

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

[OTHER BUYERS:]  Gracie Capital
International

 

By: S Capital Partners, LLC,

 

       Its Investment Advisor

 

 

 

 

 

By:

/S/ Greg Pearson

 

 

 

Name: Greg Pearson

 

 

Title:   CFO

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

Enable Growth Partners

 

 

 

 

 

By:

/S/ Brenda O’Neil

 

 

 

Name: Brenda O’Neil

 

 

Title:   Principal and Portfolio Manager

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

Enable Opportunity Partners LP

 

 

 

 

 

By:

/S/ Brenda O’Neil

 

 

 

Name: Brenda O’Neil

 

 

Title:   Principal and Portfolio Manager

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

Pierce Diversified Strategy Master Fund
LLC, Ena

 

 

 

 

 

By:

/S/ Brenda O’Neil

 

 

 

Name: Brenda O’Neil

 

 

Title:   Principal and Portfolio Manager


--------------------------------------------------------------------------------




SCHEDULE OF BUYERS

(1)

 

(2)

 

(3)

 

(4)

Investor

 

Buyer

 

Address and Facsimile Number

 

Legal Representative’s Address
and Facsimile Number

 

 

 

 

 

 

 

Heights Capital

 

Capital Ventures International LP

 

c/o Heights Capital Management, Inc.
101 California Street, Suite 3250
San Francisco, CA 94111
Attention: Martin Kobinger

Facsimile: (415) 403-6525
Telephone: (415) 403-6500
Residence: Cayman Islands

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.

Facsimile: (212) 593-5955
Telephone: (212) 756-2376

 

 

 

 

 

 

 

Fort Mason

 

Fort Mason Master, LP

 

“c/o Fort Mason Capital, LLC
Four Embarcadero Center,
Suite 2050
San Francisco, CA  94111

Telephone: 415-288-8100
Fax:           415.288.8113

 

 

 

 

 

 

 

 

 

Fort Mason

 

Fort Mason Partners. LP

 

“ c/o Fort Mason Capital, LLC
Four Embarcadero Center,
Suite 2050
San Francisco, CA  94111

Telephone:  415-288-8100
Facsimile:   415.288.8113

 

 

 

 

 

 

 

 

 

JGB Capital

 

JGB Capital Offshore, Ltd.

 

c/o Appleby Corporate Services
(Cayman) Limited
Clifton House
75 Fort Street
George Town, Grand Cayman

Additional copy to:

JGB Capital Offshore, Ltd.
c/o JGB Management Inc.
660 Madison Avenue
21st Floor`
New York, NY 10021
Attn: Brett Cohen

Tel:    (212) 355-5771
Residence: Cayman Islands

 

 

 


--------------------------------------------------------------------------------




 

JGB Capital

 

JGB Capital, LP

 

660 Madison Avenue
21st Floor`
New York, NY 10021

Tel:            (212) 355-5771
Facsimile:  (212) 253-4093

 

 

 

 

 

 

 

 

 

JGB Capital

 

Scoggin International Fund, Ltd.

 

c/o Scoggin LLC
660 Madison Avenue
21st Floor
New York, NY 10021
Attn: Brett Cohen

Tel:            (212) 355-7527
Facsimile:  (212) 355-7480
Facsimile:  (646) 514-3166
Residence: Bahamas

 

 

 

 

 

 

 

 

 

JGB Capital

 

Scoggin Capital Management, LP II

 

c/o Scoggin LLC
660 Madison Avenue
21st Floor
New York, NY 10021
Attn: Brett Cohen

Tel:            (212) 355-7527
Facsimile:  (212) 355-7480
Facsimile:  (646) 514-3166

 

 

 

 

 

 

 

 

 

JGB Capital

 

Seneca Capital International, Ltd.

 

590 Madison Avenue
28th Floor
New York, NY 10022

Tel:            (212) 888-2999
Facsimile:  (212) 826-1108
Residence:  Cayman Islands

 

 

 

 

 

 

 

 

 

JGB Capital

 

Seneca Capital LP

 

590 Madison Avenue
28th Floor
New York, NY 10022

Tel:            (212) 888-2999
Facsimile:  (212) 826-1108
Residence:  Delaware

 

 

 

 

 

 

 

 

 

JGB Capital

 

Guggenheim Portfolio Company XII LLC

 

590 Madison Avenue
28th Floor
New York, NY 10022

Tel:             (212) 888-2999
Facsimile:   (212) 826-1108
Residence:  Delaware

 

 

 

 

 

 

 

 

 

JGB Capital

 

Gracie Capital International, Ltd.

 

590 Madison Avenue
28th Floor
New York, NY 10022

Tel:             (212) 527-8204
Facsimile:   (212) 308-7180
Residence:  Cayman Islands

 

 

 


--------------------------------------------------------------------------------




 

JGB Capital

 

Gracie Capital LP

 

590 Madison Avenue
28th Floor
New York, NY 10022

Tel:            (212) 527-8204
Facsimile:  (212) 308-7180

 

 

 

 

 

 

 

 

 

Enable Capital

 

Enable Growth Partners LP

 

One Ferry Building,
Suite 255
San Francisco, CA 94111

Tel:  415-677-1578

 

 

 

 

 

 

 

 

 

Enable Capital

 

Enable Opportunity Partners LP

 

One Ferry Building,
Suite 255
San Francisco, CA 94111

Tel:  415-677-1578

 

 

 

 

 

 

 

 

 

Enable Capital

 

Pierce Diversified Strategy Master Fund LLC

 

One Ferry Building,
Suite 255
San Francisco, CA 94111

Tel:  415-677-1578

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

Corporate Stock Transfer, Inc.

3200 Cherry Creek Dr. South

Suite 430

Denver, CO  80209

Attention:                         Carylyn Bell

Re:          Javo Beverage Company, Inc.

Ladies and Gentlemen:

[We are][I am] counsel to Javo Beverage Company, Inc., a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Securities Purchase Agreement (the “Securities Purchase Agreement”)
entered into by and among the Company and the buyers named therein
(collectively, the “Holders”) pursuant to which the Company issued to the
Holders senior convertible notes (the “Notes”) convertible into the Company’s
common stock, $0.001 par value per share (the ”Common Stock”) and two series of
warrants exercisable for shares of Common Stock (the “Warrants”).  Pursuant to
the Securities Purchase Agreement, the Company also has entered into a
Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon conversion of the
Notes and the shares of Common Stock issuable upon exercise of the Warrants,
under the Securities Act of 1933, as amended (the “1933 Act”).  In connection
with the Company’s obligations under the Registration Rights Agreement, on
                                          , 200     , the Company filed a
Registration Statement on Form S-3 (File No. 333-                              )
(the “Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement.  You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s

1


--------------------------------------------------------------------------------




Irrevocable Transfer Agent Instructions dated December      , 2006, provided at
the time of such reissuance, the Company has not otherwise notified you that the
Registration Statement is unavailable for the resale of the Registrable
Securities.

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

 

 

By:

 

 

CC:    [LIST NAMES OF HOLDERS]

 

 

2


--------------------------------------------------------------------------------


EXHIBIT B

SELLING STOCKHOLDERS

The shares of Common Stock being offered by the selling stockholders are
issuable upon conversion of the convertible notes and upon exercise of the
warrants.  For additional information regarding the issuance of those
convertible notes and warrants, see “Private Placement of Convertible Notes and
Warrants” above.  We are registering the shares of Common Stock in order to
permit the selling stockholders to offer the shares for resale from time to
time.  Except for the ownership of the convertible notes and the Warrants issued
pursuant to the Securities Purchase Agreement, the selling stockholders have not
had any material relationship with us within the past three years.

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders.  The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on its ownership of the
convertible notes and warrants, as of                  , 200    , assuming
conversion of all convertible notes and exercise of the warrants held by the
selling stockholders on that date, without regard to any limitations on
conversions or exercise.

The third column lists the shares of Common Stock being offered by this
prospectus by each selling stockholder.

In accordance with the terms of a registration rights agreement among the
Company and the selling stockholders, this prospectus generally covers the
resale of at least 130% of the sum of the number of shares of Common Stock
issued or issuable (i) upon conversion of the convertible notes as of the
trading day immediately preceding the date the registration statement is
initially filed with the SEC, (ii) as Interest Shares pursuant to the terms of
the Notes as of the trading day immediately preceding the date the registration
statement is initially filed with the SEC and (iii) upon exercise of the related
warrants as of the trading day immediately preceding the date the registration
statement is initially filed with the SEC.  Because the conversion price of the
convertible notes may be adjusted and the exercise price of the warrants may be
adjusted, the number of shares that will actually be issued may be more or less
than the number of shares being offered by this prospectus.  The fourth column
assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.

Under the terms of the convertible notes and the warrants, a selling stockholder
may not convert the convertible notes or exercise the warrants to the extent
such conversion or exercise would cause such selling stockholder, together with
its affiliates, to beneficially own a number of shares of Common Stock which
would exceed 9.99% of our then outstanding shares of Common Stock following such
conversion or exercise, excluding for purposes of such determination shares of
Common Stock issuable upon conversion of the convertible notes which have not
been converted and upon exercise of the warrants that have not been exercised. 
The number of shares in the second column does not reflect this limitation.  The
selling stockholders may sell all, some or none of their shares in this
offering.  See “Plan of Distribution.”

1


--------------------------------------------------------------------------------




 

Name of Selling Stockholder

 

Number of Shares Owned
Prior to Offering

 

Maximum Number of Shares
to be Sold Pursuant to this
Prospectus

 

Number of Shares Owned
After Offering

 

 

 

 

 

 

 

(1) Capital Ventures International

 

 

 

 

 

0

 

--------------------------------------------------------------------------------

(1)

2


--------------------------------------------------------------------------------


PLAN OF DISTRIBUTION

We are registering the shares of Common Stock issuable upon conversion of the
convertible notes and upon exercise of the warrants to permit the resale of
these shares of Common Stock by the holders of the convertible notes and
warrants from time to time after the date of this prospectus.  We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of Common Stock.  We will bear all fees and expenses incident to our
obligation to register the shares of Common Stock.

The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,

·                  on any national securities exchange or quotation service on
which the securities may be listed or quoted at the time of sale;

·                  in the over-the-counter market;

·                  in transactions otherwise than on these exchanges or systems
or in the over-the-counter market;

·                  through the writing of options, whether such options are
listed on an options exchange or otherwise;

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

·                  privately negotiated transactions;

·                  short sales;

·                  sales pursuant to Rule 144;

C-1


--------------------------------------------------------------------------------




·                  broker-dealers may agree with the selling securityholders to
sell a specified number of such shares at a stipulated price per share;

·                  a combination of any such methods of sale; and

·                  any other method permitted pursuant to applicable law.

If the selling stockholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of Common Stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume.  The selling stockholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. 
The selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

The selling stockholders may pledge or grant a security interest in some or all
of the convertible notes, warrants or shares of Common Stock owned by them and,
if they default in the performance of their secured obligations, the pledgees or
secured parties may offer and sell the shares of Common Stock from time to time
pursuant to this prospectus or any amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended, amending, if necessary, the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.  The selling stockholders also may transfer and donate
the shares of Common Stock in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling beneficial
owners for purposes of this prospectus.

The selling stockholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified

C-2


--------------------------------------------------------------------------------




for sale in such state or an exemption from registration or qualification is
available and is complied with.

There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the registration statement, of
which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
stockholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock.  All of the foregoing may affect the marketability of the shares of
Common Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[   ] in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that a selling stockholder will pay all underwriting discounts and
selling commissions, if any.  We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling stockholders will be
entitled to contribution.  We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act, that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreement, or we may be entitled to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the shares of Common Stock will be freely tradable in the hands of persons
other than our affiliates.

C-3


--------------------------------------------------------------------------------